DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter. 

Regarding Claim 19, the claim is directed to a computer-readable storage medium.  Normally, the claim would be statutory.  However, as evidenced in an application’s disclosure (see ¶ [0044] of the Application Publication), the claim does not explicitly exclude transitory computer readable medium. 
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter (i.e., because the specification does not definitively exclude a computer readable medium as a non-statutory signal, carrier waver, etc.) the claim as a whole is non-statutory.  The examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.
For instance, amending claim to “A non-transitory computer-readable storage medium that stores instructions for execution ...” would explicitly limit the claimed subject matter to a statutory subject matter, and thus, overcome the instant 35 U.S.C.§101 rejection.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chae et al. (U.S. Patent Application Publication No. 2020/0351833).

Regarding Claim 1, Chae et al. discloses An apparatus for a user equipment (UE) to configure the UE for New Radio (NR) vehicle-to-everything (V2X) sidelink communication (Chae et al. discloses a wireless device (FIG. 3); method relates to sidelink feedback signal transmission in V2X communication (par [0038][0323])), the apparatus v2Xcomprising processing circuitry (processor 314 (FIG. 3)) and a memory (memory 315 (FIG. 3)) configured to: decode a radio resource control (RRC) information element (IE) comprising a Physical Sidelink Feedback Channel (PSFCH) resource pool configuration (Chae et al. discloses that one or more parameters of feedback configurations are sent from a base station via RRC (par [0331]); if the multiple feedback resource configuration is sent by a base station, it is resource pool specific (par [0332]); receiver UE transmits HARQ-ACK on PSFCH (par [0327]), indicating that the feedback resource configuration is that of PSFCH resource pool configuration; parameters are equally called information elements (par [0357])), the PSFCH resource pool configuration including a time- frequency resource pool configuration for transmission by the UE of Hybrid Automatic Repeat reQuest (HARQ) feedback on a PSFCH in response to reception of a physical sidelink shared channel (PSSCH) (Chae et al. discloses that each feedback resource set configuration comprises a time and frequency resource size (par [0333]; FIG. 24); as an example of a sidelink channel for transmitting and receiving a communication signal there is a physical sidelink shared channel (PSSCH)(par [0312][0314]); a time gap between a first time slot to detect or receive a PSSCH and a second time slot to send a HARQ feedback via PSDCH is preconfigured per resource pool (par [0328])); decode a groupcast PSSCH from a transmitting (TX) UE (Chae et al. discloses that when SL HARQ feedback is enabled for groupcast, it is supported to use TX-RX distance and/or sidelink RSRP in deciding whether to send HARQ feedback (par [0325]); receiver UE may transmits HARQ feedback after decoding the corresponding TB (Par [0326][0327])); determine whether to transmit HARQ feedback on a PSFCH in response to the groupcast PSSCH (Chae et al. discloses that when SL HARQ feedback is enabled for groupcast, it is supported to use TX-RX distance and/or sidelink RSRP in deciding whether to send HARQ feedback (par [0325]); receiver UE transmits HARQ-NACK on PSFCH if it fails to decode the corresponding TB after decoding the associated PSCCH, and that it may transmit no signal on PSDCH otherwise (par [0326])); in response to a determination to transmit HARQ feedback, select time- frequency resources of the PSFCH based on the PSFCI- resource pool configuration (Chae et al. discloses that if a resource pool is preconfigured and a UE directly selects a transmission resource from the resource pool (par [0315]); UE selects a resource unit corresponding to a specific resource from a resource pool corresponding to a set of resources and the UE transmits a D2D signal using the selected resource unit (par [0313]); receiver UE transmits HARQ feedback on PSDCH (par [0325][0327]), indicating selection of resources); and generate, for transmission to the TX UE, the HARQ feedback on the time-frequency resources of the PSFCH (Chae et al. discloses that the receiver UE transmits HARQ feedback on PSDCH (par [0325][0327])).  

Regarding Claim 16, Chae et al. discloses An apparatus for a New Radio (NR) NodeB (gNB)(gNB (FIG. 3)), the apparatus comprising processing circuitry (processor 321A (FIG. 3)) and a memory (memory 322A (FIG. 3)) configured to: encode, for transmission to a user equipment (LE), a radio resource control (RRC) information element (IE) that contains a Physical Sidelink Feedback Channel (PSFCH) resource pool configuration for vehicle-to- everything (V2X) sidelink communication (Chae et al. discloses that one or more parameters of feedback configurations are sent from a base station via RRC (par [0331]); if the multiple feedback resource configuration is sent by a base station, it is resource pool specific (par [0332]); receiver UE transmits HARQ-ACK on PSFCH (par [0327]), indicating that the feedback resource configuration is that of PSFCH resource pool configuration; parameters are equally called information elements (par [0357])), the PSFCH resource pool configuration including time-frequency resources for transmission by the UE of Hybrid Automatic Repeat reQuest (HARQ) feedback on a PSFCH in response to reception of groupcast data on a physical sidelink shared channel (PSSCH) from another UE (Chae et al. discloses that each feedback resource set configuration comprises a time and frequency resource size (par [0333]; FIG. 24); as an example of a sidelink channel for transmitting and receiving a communication signal there is a physical sidelink shared channel (PSSCH)(par [0312][0314]); a time gap between a first time slot to detect or receive a PSSCH and a second time slot to send a HARQ feedback via PSDCH is preconfigured per resource pool (par [0328])); decode a groupcast PSSCH from a transmitting (TX) UE (Chae et al. discloses that when SL HARQ feedback is enabled for groupcast, it is supported to use TX-RX distance and/or sidelink RSRP in deciding whether to send HARQ feedback (par [0325]); receiver UE may transmits HARQ feedback after decoding the corresponding TB (Par [0326][0327])), wherein the RRC IE comprises slot and subchannel parameters for the UE to use for the HARQ feedback (Chae et al. discloses that one or more parameters of feedback resource set configurations comprise time and frequency location of reach feedback resource (par [0331]); a time gap between the first time slot to detect or receive a PSSCH and a second time slot to send a HARQ feedback via PSFCH is preconfigured per resource pool (par [0328]); for sidelink communication, a plurality of subchannels is configured for each resource pool, and that one or more sidelink resources are configured for each subchannel (par [0335])).    

Regarding Claims 19, Chae et al. discloses A computer-readable storage medium (non-transitory memory 315 (FIG. 3)) that stores instructions for execution by one or more processors of a user equipment (UE) to configure the 30AC3786-US188.A60USiUE for New Radio (NR) vehicle-to-everything (V2X) sidelink communication, the instructions, when executed, configure the one or more processors to: determine, from a radio resource control (RRC) information element (IE) that contains a Physical Sidelink Feedback Channel (PSFCH) resource pool configuration, slot and subchannel parameters for transmission by the UE of Hybrid Automatic Repeat reQuest (HARQ) feedback on a PSFCH in response to reception of data on a physical sidelink shared channel (PSSCH)( Chae et al. discloses that one or more parameters of feedback configurations are sent from a base station via RRC (par [0331]); if the multiple feedback resource configuration is sent by a base station, it is resource pool specific (par [0332]); receiver UE transmits HARQ-ACK on PSFCH (par [0327]), indicating that the feedback resource configuration is that of PSFCH resource pool configuration; parameters are equally called information elements (par [0357]); one or more parameters of feedback resource set configurations comprise time and frequency location of reach feedback resource (par [0331]); a time gap between the first time slot to detect or receive a PSSCH and a second time slot to send a HARQ feedback via PSFCH is preconfigured per resource pool (par [0328]); for sidelink communication, a plurality of subchannels is configured for each resource pool, and that one or more sidelink resources are configured for each subchannel (par [0335])); determine, in response to reception of a groupcast PSSCH from a transmitting (TX) UE, whether to transmit HARQ feedback on a PSFCH in response to the groupcast PSSCH (Chae et al. discloses that when SL HARQ feedback is enabled for groupcast, it is supported to use TX-RX distance and/or sidelink RSRP in deciding whether to send HARQ feedback (par [0325]); receiver UE transmits HARQ-NACK on PSFCH if it fails to decode the corresponding TB after decoding the associated PSCCH, and that it may transmit no signal on PSDCH otherwise (par [0326])): in response to a determination to transmit HARQ feedback, select time- frequency resources of the PSFCH based on the PSFCH resource pool configuration (Chae et al. discloses that if a resource pool is preconfigured and a UE directly selects a transmission resource from the resource pool (par [0315]); UE selects a resource unit corresponding to a specific resource from a resource pool corresponding to a set of resources and the UE transmits a D2D signal using the selected resource unit (par [0313]); receiver UE transmits HARQ feedback on PSDCH (par [0325][0327]), indicating selection of resources); and generate, for transmission to the TX UE, the HARQ feedback on the time-frequency resources of the PSFCH (Chae et al. discloses that the receiver UE transmits HARQ feedback on PSDCH (par [0325][0327])).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (U.S. Patent Application Publication No. 2020/0351833) and further in view of Yoshioka et al. (WO 2020/222266A1).

Regarding Claim 6, Chae et al. teaches The apparatus of claim 1, however, Chae et al. does not explicitly teach wherein the RRC IE comprises an indicator bit that indicates whether a same subchannel is to be used for the PSSCH and PSFCH.  Yoshioka et al. teaches such a limitation. 
	Yoshioka et al. is directed to user device.  More specifically, Yoshioka et al. teaches that PSFCH corresponding to the PSSCH included in the resource pool is specified in advance in the same subchannel as the PSSCH by period N (page 8, 4th paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chae et al. so that RRC IE comprises an indicator bit that indicates a same subchannel is to be used for PSSCH and PSFCH, as taught by Yoshioka et al.  The modification would have allowed the system to enable the transmitting side UE and the receiving side UE to set the PSFCH resource for receiving or transmitting the HARQ response corresponding to the PSSCH at an appropriate cycle based on the parameters of the resource pool (see Yoshioka et al., page 10, 6th paragraph). 

Regarding Claim 7, the combined teachings of Chae et al. and Yoshioka et al. teach The apparatus of claim 6, and further, the references teach wherein if the indicator bit indicates that different subchannels are to be used for the PSSCH and PSFCH, the processing circuitry is further configured to determine frequency resources to be used by the PSFCH from Sidelink Control Information (SCI) associated with the PSSCH (Yoshioka et al. teaches that in NR-V2X, sidelink feedback control information (SFCI) including a HARQ response is defined (page 5, 7th paragraph); Chae et al. teaches that the time gap between a first time slot to detect or receive a PSSCH and a second time slot to send a HARQ feedback via PSFCH is preconfigured per resource pool (par [0328])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chae et al. so that frequency resources to be used by the PSFCH from Sidelink Control Information associated with the PSSCH is determined, as taught by Yoshioka et al.  The modification would have allowed the system to enable the transmitting side UE and the receiving side UE to set the PSFCH resource for receiving or transmitting the HARQ response corresponding to the PSSCH at an appropriate cycle based on the parameters of the resource pool (see Yoshioka et al., page 10, 6th paragraph). 

Claims 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (U.S. Patent Application Publication No. 2020/0351833) and further in view of Freda et al. (U.S. Patent Application Publication No. 2022/0201423).

Regarding Claim 8, Chae et al. teaches The apparatus of claim 1, however, Chae et al. does not explicitly teach wherein: the PSFCH resource pool configuration further comprises zone information that maps time-frequency resources to geographical zones, and the processing circuitry is further configured to: determine a local zone in which the apparatus is located: and select the time-frequency resources of the PSFCH based further on the local zone.  Freda et al. teaches such limitations. 
	Freda et al. is directed to methods for sidelink transmit-receive distance determination.  More specifically, Freda et al. teaches wherein: the PSFCH resource pool configuration further comprises zone information that maps time-frequency resources to geographical zones (Freda et al. teaches that the WTRU selects a transmission resource pool for communicating with another WTRU (par [0070]); the WTRU selects a transmission resource pool with a preconfigured Zone ID equal to the computed Zone ID, and that the WTRU determines which resource to use based on the resources available in the pool (par [0073])), and the processing circuitry is further configured to: determine a local zone in which the apparatus is located (Freda et al. teaches that WTRU computes a Zone ID based on the coordinates and parameters (par [0070][0072])): and select the time-frequency resources of the PSFCH based further on the local zone (Freda et al. teaches the WTRU selects a transmission resource pool with a preconfigured Zone ID equal to the computed Zone ID, and that the WTRU determines which resource to use based on the resources available in the pool (par [0073])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chae et al. so that apparatus determines a local zone in which the apparatus is located and select the time-frequency of the PSFCH based on the local zone, as taught by Freda et al.  The modification would have allowed the system to reduce the signaling overhead by determining the TX-RX distance (see Freda et al., par [0077]). 

Regarding Claim 11, the combined teachings of Chae et al. and Freda et al. teach The apparatus of claim 8, and further, the references teach wherein: the PSFCH resource pool configuration provides multiple sets of time- frequency resources for each geographical zone (Freda et al. teaches the WTRU selects a transmission resource pool with a preconfigured Zone ID equal to the computed Zone ID, and that the WTRU determines which resource to use based on the resources available in the pool (par [0073])), and 28AC3786-US1884.A60USithe processing circuitry is further configured to select the time-frequency resources of the PSFCH from among the sets of time-frequency resources associated with the local zone based further on a location identity or layer 1 identity of the apparatus (Freda et al. teaches that the WTRU selects a transmission resource pool with a preconfigured Zone ID equal to the computed Zone ID, and that the WTRU determines which resource to use based on the resources available in the pool (par [0073]); local zone ID is used to determine TX-RX distance (FIG. 2)).  The motivation to combine these references is the same as that of claim 8.  

Regarding Claim 12, the combined teachings of Chae et al. and Freda et al. teach The apparatus of claim 8, and further, the references teach wherein: the PSFCH resource pool configuration provides multiple sets of time-frequency resources for each geographical zone (Freda et al. teaches the WTRU selects a transmission resource pool with a preconfigured Zone ID equal to the computed Zone ID, and that the WTRU determines which resource to use based on the resources available in the pool (par [0073])), each set of time-frequency resources for a particular geographical zone associated with a different coverage target (Chae et al. teaches that the resource pool is classified to support different QoS level of different service (par [0315])), and the processing circuitry is further configured to select the time-frequency resources of the PSFCH from among the sets of time-frequency resources associated with the local zone based further on a coverage target of the apparatus (Chae et al. teaches that the D2D signal uses different resource pool according to a transmission/reception attribute of the D2D signal (par [0315])).  The motivation to combine these references is the same as that of claim 8.  

Regarding Claim 13, the combined teachings of Chae et al. and Freda et al. teach The apparatus of claim 12, and further, the references teach wherein a number of sets of time-frequency resources for each geographical zone is independent of the number of sets of time-frequency resources for at least one other geographical zone (Freda et al. teaches that the that a WTRU selects a transmission resource pool for communicating with another WTRU, and that the transmission resource pool corresponds to an identity of a geographical zone in which the WTRU is located (par [0070]; FIG. 2), indicating that the resources for each geographical zone are independent of each other).   The motivation to combine these references is the same as that of claim 8.  

Regarding Claim 14, the combined teachings of Chae et al. and Freda et al. teach The apparatus of claim 12, and further, the references teach wherein the processing circuitry is further configured to: estimate a distance from the TX UE based on a TX UE location in Sidelink Control Information (SCT) associated with the PSSCH (Freda et al. teaches determining TX-RX distance (par [0080][0085]); dynamic determination of TX-RX distance, along with associated information needs to be transmitted using SCI (par [0077][0085])); and select the time-frequency resources of the PSFCH from among the sets of time-frequency resources associated with the local zone based further on the distance from the TX UE estimated and a reference signal receive power (RSRP) of the PSSCH (Freda et al. teaches that a WTRU determines to employ HARQ feedback based on a transmit-receive distance and RSRP (par [0075]); transmission resource pool corresponds to an identity of a geographical zone in which the WTRU is located (par [0070]); Chae et al. teaches feedback resources is associated with RSRP and transmission power that is related to distance (par [0330][0331][0338])).  The motivation to combine these references is the same as that of claim 12.  

Regarding Claim 15, the combined teachings of Chae et al. and Freda et al. teach The apparatus of claim 14, and further, the references teach wherein: the RRC IE comprises a PSFCH resource pool configuration for each set of time-frequency resources, and each PSFCH resource pool configuration comprises a minimum and maximum distance from the TX UE and a minimum and maximum RSRP for 29AC3786-US1884.A60USi selection of the set of time-frequency resources associated with the PSFCH- resource pool configuration (Chae et al. teaches that the first or second RSRP values are an RSRP range or an upper and lower limit value of the RSRP (par [0331]); difference in distance from the transmitting wireless device result in difference in receiving power (par [0330][0338]); size of resources of the sidelink feedback channel differ depends on a RSRP, a sidelink transmission power (par [0309]); base station transmits one or more configuration messages comprising a sidelink transmission power range where each range comprises a upper limit and a lower limit value (par [0333])).  The motivation to combine these references is the same as that of claim 14.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (U.S. Patent Application Publication No. 2020/0351833), Freda et al. (U.S. Patent Application Publication No. 2022/0201423), and further in view of Ryu et al. (U.S. Patent Application Publication No. 2020/0313825).

Regarding Claim 9, the combined teachings of Chae et al. and Freda et al. teach The apparatus of claim 8, however, the references do not explicitly teach wherein the PSFCH resource pool configuration provides a single time-frequency resource if an Option-1 HARQ response is configured as the HARQ feedback.  Ryu et al. teaches such a limitation. 
	Ryu et al. is directed to method and apparatus for processing signal of sidelink feedback channel in wireless communication system.  More specifically, Ryu et al. teaches that when the NR V2X reception UE should transmit only NACK information, the BS allocates one PSFCH resource to the NR V2X reception UE (par [0144][0145]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chae et al. and Freda et al. so that the PSFCH resource pool configuration provides a single time-frequency resource if an Option 1 HARQ response is configured as the HARQ feedback, as taught by Ryu et al.  The modification would have allowed the system to enable the reception UE to transmit sidelink feedback (see Ryu et al., par [0125][0128]). 

Regarding Claim 10, the combined teachings of Chae et al. and Freda et al. teach The apparatus of claim 8, however, the references do not explicitly teach wherein the PSFCH resource pool configuration provides a pair of time-frequency resources if an Option-2 HARQ response is configured as the HARQ feedback.  Ryu et al. teaches such a limitation. 
	Ryu et al. is directed to method and apparatus for processing signal of sidelink feedback channel in wireless communication system.  More specifically, Ryu et al. teaches that when the NR V2X reception UE should separately transmit ACK information and NACK information, the BS allocates two PSFCH resources to the NR V2X reception UE (par [0144][0145]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chae et al. and Freda et al. so that the PSFCH resource pool configuration provides a pair of time-frequency resource if an Option 2 HARQ response is configured as the HARQ feedback, as taught by Ryu et al.  The modification would have allowed the system to enable the reception UE to transmit sidelink feedback (see Ryu et al., par [0125][0128]). 


Allowable Subject Matter
Claims 2-5, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414